DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 10 March 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al., WO 2015/080016 A1 (“Eguchi”)(previously cited) in view of the technical datasheet for Soarnol DC3203RB dated 18 March 2013 and published online at http://www.b2bpolymers.com/TDS/Soarnol_DC3203RB.pdf (“Soarnol A”)(previously cited).  US 2017/0029156 is relied upon as an English language equivalent of Eguchi for reference.
Regarding claim 1, Eguchi discloses a delamination bag-in-container comprising an inner bag and an outer container body wherein the inner bag is configured to contract with a decrease in contents [abstract, 0001, 0005-0007, 0016, 0026-0031, Figs. 1-5]. In one embodiment the inner bag comprises an innermost EVOH 
Eguchi is silent regarding the bending elastic modulus of the EVOH resin in the innermost layer.
Soarnol discloses an EVOH resin sold under the tradename DC3203RB which exhibits excellent barrier to gas properties (page 1 – under Applications).  Soarnol teaches that the resin is suitable for use in forming co-extruded film and blow molded containers (page 1 – under Applications). Soarnol teaches that DC3203RB contains 32 mol% of ethylene (page 1 – under Applications).
Eguchi and Soarnol are both directed towards using EVOH resins in a coextruded and/or blow molded product.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the bag-in-container of Eguchi by forming the innermost layer of the inner bag from the DC3203RB EVOH resin taught by Soarnol in order to take advantage of the resin’s high barrier to gas properties.  
The bag-in-container of modified Eguchi would have comprised an inner bag comprising an innermost EVOH layer and an outermost EVOH layer wherein the EVOH resin of the innermost EVOH layer is formed from Soarnol DC3203RB which comprises 32 mol% of ethylene which meets the ethylene content requirement of claim 1.  It is noted that Applicant’s specification discloses that Soarnol DC3203RB has a bending elastic modulus of 4100 MPa (see paragraph 0037 of Applicant’s specification as filed).  When the ethylene content of Soarnol DC3203RB (i.e. 32 mol%) is plugged into the 
Regarding claim 2, the ethylene content of Soarnol DC3203RB is 32 mol% which meets the limitation of claim 2.
Regarding claim 3, neither Eguchi nor Soarnol teaches or suggests incorporating any specific materials into the EVOH resin of the inner layer of disclosed comparative example 5. As such, modified Eguchi reasonably teaches an inner layer formed from 100% EVOH which reads on an EVOH resin comprising 5 mass% or less of impurities. The Examiner notes that there is no evidence of record which indicates that more than 5 mass% of impurities would be expected to be present in EVOH resin by one of ordinary skill in the art.
Regarding claim 5, Eguchi teaches that the innermost surface layer preferably has a thickness of from 10 to 20 µm [0081]. However, Eguchi also teaches that by varying the thickness of the innermost surface layer, one can balance the stiffness of the inner bag with the tendency for pinholes to form [0081]. As such, it would have been obvious to one of ordinary skill in the art to have increased the thickness of the innermost surface layer through routine experimentation such that it is 21 µm thick or greater in applications where resistance to pinhole formation is highly desired. 
Regarding claim 7, Eguchi teaches that the ethylene content of the EVOH resin of the outermost layer of the inner bag ranges from 25 to 50 mol% [0084]. As such, the teachings of Eguchi reasonably suggest embodiments in which the ethylene content of 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2008/0257883 to Van Hove et al. – discloses a bag-in-container comprising an inner bag and an outer container wherein the inner bag delaminates from the outer container as the contents of the container of expelled [abstract, 0001, 0012-0015, Fig. 1].  The inner bag and outer container each consists of a single layer and are formed from the same polymer which may be, inter alia, an EVOH resin [0018, 0021, 0022, Fig. 1, claims 1-3].  

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, and 7 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782